          Case 6:20-cv-00473-ADA Document 70-1 Filed 02/05/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

    WSOU INVESTMENTS, LLC d/b/a
                                                     Case No. 6:20-cv-00473-ADA
    BRAZOS LICENSING AND
    DEVELOPMENT,

                           Plaintiff,
    v.

    DELL TECHNOLOGIES INC., DELL
    INC., EMC CORPORATION,

                           Defendants.



 [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION FOR WITHDRAWAL
                   OF ATTORNEY BRIAN BARNES

         Pending before the Court is Defendants’ Motion for Withdrawal of Attorney

Brian Barnes (“Defendants’ Motion”). This Court having considered Defendants’ Motion and

noting it is unopposed, IT IS HEREBY ORDERED that Defendants’ Motion be GRANTED.

         It is therefore ORDERED that Brian Barnes is permitted to withdraw as counsel of record

for Defendants in this case. ECF notifications to Brian Barnes are to be terminated in this case.



         SIGNED this ________ day of ____________________, 2021




                                                  HONORABLE ALAN D ALBRIGHT
                                                  UNITED STATES DISTRICT JUDGE
